                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO


In re:

SLYVIA MARIE BYRNES,                                                         No. 20-12086-t7

         Debtor.

BARRY J. BYRNES,

         Plaintiff,

v.                                                                             Adv. No. 20-1070-t
                                                                               (consolidated)

SYLVIA MARIE BYRNES,

         Defendant.

                                             OPINION

         Before the Court is Plaintiff’s motion to disqualify the presiding judge from hearing this

adversary proceeding. Having considered the parties’ submissions, the docket, and the relevant

law, the Court finds that the motion is not well taken and should be denied.

A.       Facts.1

         For the limited purpose of ruling on the Motion, the Court finds:

         Barry Byrnes, the pro se2 plaintiff in this consolidated adversary proceeding, is Debtor’s

estranged husband. Debtor filed this chapter 7 bankruptcy case on October 30, 2020. On the




1
  The Court takes judicial notice of its docket. See St. Louis Baptist Temple, Inc. v. Fed. Deposit
Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (a court may sua sponte take judicial notice of
its docket).
2
  Mr. Byrnes used to be licensed to practice law in New Mexico. He currently is on inactive status.


    Case 20-01070-t     Doc 59     Filed 05/21/21    Entered 05/21/21 14:07:10 Page 1 of 12
petition date, Debtor was a named defendant in a state court action filed by Mr. Byrnes, pending

in the Third Judicial District Court, State of New Mexico, No. D-307-CV-2019-00916.

         On November 18, 2020, Mr. Byrnes commenced two adversary proceedings in this case: a

proceeding to determine that any judgment he obtained from his state law action would be

nondischargeable, and a notice of removal by which Mr. Byrnes sought to remove the state court

action to this Court.

         Mr. Byrnes’ notice of removal cited 28 U.S.C. § 1452, which allows removal to bankruptcy

court of most actions that are pending when a bankruptcy case was filed. However, the notice

neither cited nor complied with Fed. R. Bankr. P. 3 9027, which sets out procedures to remove a

cause of action to bankruptcy court. Bankruptcy Rule 9027(a) provides that a notice of removal

must:

         Contain a short and plain statement of the facts which entitle the party filing the
         notice to remove, contain a statement that upon removal of the claim or cause of
         action, the party filing the notice does or does not consent to entry of final orders
         or judgment by the bankruptcy court, and be accompanied by a copy of all process
         and pleadings.




3
 A “Bankruptcy Rule.” Similarly, the Federal Rules of Civil Procedure are referred to as “Rules.”
Unless otherwise noted, the Rules discussed in this opinion are incorporated by reference, without
alteration, by a corresponding rule in Part VII of the Bankruptcy Rules.


                                                -2-
    Case 20-01070-t     Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 2 of 12
Mr. Byrnes’ notice of removal4 did not comply with the rule because, inter alia, the notice did not

address consent to bankruptcy court jurisdiction, nor did it attach copies of all process and

pleadings.

         On December 7, 2020, the Court held a scheduling conference in the removed proceeding.

The Court reviewed the notice of removal and remarked on its deficiencies. Mr. Byrnes adamantly

disagreed. The Court continued the scheduling conference so Mr. Byrnes could fix the defects in

the notice.

         On December 21, 2020, Defendant filed a motion to dismiss the nondischargeability

proceeding, arguing that it was largely duplicative of the removed state court action. The motion



4
   The notice of removal states: Please take notice that Barry Byrnes, the non-filing spouse, is
removing the lawsuit described below that is pending in New Mexico’s Third Judicial District
Court to the United States District Court for the District of New Mexico. BASIS FOR REMOVAL
AND NATURE OF THE CASE BEING REMOVED. 1. On October 30, 2020, the Debtor filed a
Chapter 7 no asset bankruptcy case allegedly for the purpose of discharging consumer debt. 2. On
October 30, 2020, a civil suit to recover damages and other relief from the Debtor was pending in
the New Mexico Third Judicial District Court, County of Dona Ana. 3. The caption and case
number of the pending state court action is: Barry J. Byrnes v. Matthew Byrnes and Sylvia
Byrnes, Case Number: D-307-2019-00916. 4. The state court complaint was supplemented on
October 26, 2020, Exhibit 1. 5. This notice of removal is being filed pursuant to the provisions of
28 U.S.C. section 1452(a). 6. The United States District Court for the District of New Mexico has
jurisdiction over the parties and the Debtor’s Chapter 7 proceeding and the adversary proceeding
filed by the non-filing spouse. 7. A motion for stay relief is also being filed in bankruptcy court.
8. Stay relief is requested so that the tort claims described in the supplemental complaint can
proceed to judgment. 9. The adversary complaint is a non core proceeding that involves stay relief,
the right to proceed to judgment on the tort claims, objections to discharge, and requests for
determinations regarding separate and community property assets and liabilities. 10. Removal and
relief from automatic stay promotes judicial economy. 11. It is less expensive for the parties to
litigate in the federal forum given the status of the state court case. 12. Removal and stay relief
will not prejudice creditors of consumer debt since this is a no asset case. 13. There are no secured
creditors except for the holder of the HUD reverse mortgage which is not in default and not a
current liability. Movant non-filing spouse will be prejudiced if he is not allowed to litigate the
state case to judgment in federal court. 14. A judgment will secure and protect the interests of the
non-filing spouse from any future claims the Debtor may predicate on an interest in community
property. 15. The adversary proceeding is also being filed to protect the non-filing spouse’s right
to continue to occupy the marital residence and take advantage of the benefits provided by the
HUD reverse mortgage.


                                               -3-
    Case 20-01070-t    Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 3 of 12
also noted that “[w]hile the state court action was not properly removed, Defendant does not

oppose that matter being removed to this Court.”

         The Court held a scheduling conference in both adversary proceedings on January 11,

2021. Defendant appeared through counsel; Mr. Byrnes appeared pro se. Although the Court told

Mr. Byrnes at the first scheduling conference that his notice of removal was deficient, Mr. Byrnes

took no corrective action. Instead, he continued to assert that the removal had been proper. To

facilitate his understanding of the matter,5 the Court read the relevant portion of Bankruptcy Rule

9027(a) aloud and explained to Mr. Byrnes how his notice of removal fell short. Unfazed, Mr.

Byrnes accused the Court and Defendant’s counsel of playing “procedural games” with him.

         After consulting the parties, the Court determined that the two adversary proceedings

should be consolidated and that Mr. Byrnes should file an amended complaint combining any state

law claims he wanted to pursue with any nondischargeability claims. This ruling eliminated the

removal defect issue and rendered Defendant’s motion to dismiss moot. On January 15, 2021, the

Court entered an order consolidating the adversary proceedings and setting a deadline for Mr.

Byrnes to file an amended complaint. A scheduling conference in the consolidated proceeding was

set for March 8, 2021. On January 22, 2021, the court entered an order denying Defendant’s motion

to dismiss.

         After filing a motion for default judgment and a motion for relief from the Court’s January

15, 2021 order, both of which were denied,6 Mr. Byrnes filed his amended complaint on February



5
  Although he is a retired attorney, Mr. Byrnes was apparently unfamiliar with bankruptcy
procedure. The Court later learned that Mr. Byrnes has been an attorney of record in 35
bankruptcies between 1997 and 2003, which experience should have provided him with the ability
to comply with the Bankruptcy Rules.
6
  The Court’s January 15, 2021, order plainly set deadlines for Mr. Byrnes to file an amended
complaint and for Defendant to file an answer. Nevertheless, Mr. Byrnes filed a motion for default
judgment because Defendant did not answer an earlier complaint. This weak motion was denied.


                                                -4-
    Case 20-01070-t     Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 4 of 12
10, 2021. The amended complaint contains two counts. In count one, which incorporates by

reference a “civil complaint--supplemental pleading” filed in the state court action, Mr. Byrnes

asserts claims for defamation and intentional infliction of emotional distress and asks that any

judgment thereon be declared nondischargeable. In count two, Mr. Byrnes seeks an order requiring

Debtor “to pay and continue to pay her share of contract and/or domestic support obligations” and

alleges numerous theories under which such obligations would be nondischargeable. On March 3,

2021, Defendant answered count one of the complaint and filed a motion to dismiss count two.

The motion to dismiss is pending.

         Defendant’s counsel and Mr. Byrnes appeared telephonically at the March 8, 2021,

scheduling conference. When addressed by the Court, Mr. Byrnes assumed an antagonizing tone 7

and was often deliberately nonresponsive to the Court’s questions about scheduling deadlines.

Nevertheless, the Court granted Mr. Byrnes’ request for a six-month discovery period, over the

objection of Defendant’s counsel. After the hearing, the Court entered an order setting pretrial

deadlines, including deadlines for discovery completion, expert reports, dispositive motions, and

a pretrial order.

         Mr. Byrnes’ motion to disqualify the Court is based on the January 11 and March 8

scheduling conferences and the orders resulting therefrom. The motion contains 68 numbered

paragraphs. Mr. Byrnes’ argument that that the Court is biased or partial is set out in fifteen

paragraphs:

         54. Bankruptcy Judge Thuma should disqualify because he did not apply the
         Bankruptcy Rules of Procedure to the parties in an equal and/or in a fair manner.




7
  Mr. Byrnes suggested, for example, that the Court might try to “sneak in” a hearing on the motion
to dismiss instead of holding a scheduling conference and accused the judge and his “bankruptcy
buddies” of playing games.


                                               -5-
    Case 20-01070-t    Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 5 of 12
     55. The bankruptcy court’s impartiality is subject to question by a reasonable
     person fully informed about how procedural matters can adversely affect Plaintiff’s
     case.

     56. On January 11, 2021, Judge Thuma entertained legal argument on issues that
     were not defined by the unserved motion to dismiss filed by the debtor’s bankruptcy
     lawyer.

     57. The court heard argument on whether removal was complete based on a legal
     argument made by the debtor’s state court lawyer who did not file any pleadings or
     motions in the case.

     58. The state court lawyer was allowed to insist that removal was incomplete
     because the supplemental complaint was withdrawn after the fact by a state court
     judge who acted in clear violation of the automatic stay.

     59. This was a baseless legal argument because any proceeding of any type initiated
     by a person, including a state court judge, was automatically stayed the day after
     the debtor filed for bankruptcy.

     60. On March 8, 2021, Judge Thuma held what was supposed to be a scheduling
     conference because issue was now supposed to be joined by the parties.

     61. The court ignored the fact that the debtor did not join issue on both counts of
     the amended adversary complaint even after being notified by Plaintiff of that fact.

     62. The court thereafter only made cursory inquiry about the time required for
     discovery and only asked Plaintiff about the need for filing dispositive motions and
     about his intent to call expert witnesses.

     63. The debtor’s lawyers were not asked for their input on matters pertaining to
     dispositive motions and as to their intention to call expert witnesses. The court
     would not allow for negotiation of a pretrial order or set a hearing and briefing date
     for the Rule 12(b)(6) motion that was just filed by the debtor.

     64. The absence of a scheduling order puts Plaintiff at a disadvantage for purposes
     of trial preparation. The absence of a scheduling order gives the debtor and her
     lawyers a tactical litigation advantage over Plaintiff.

     65. Plaintiff has no way of knowing the exact nature of his discovery rights since
     the debtor only joined issue on the state court claims. Plaintiff has no way of
     enforcing his discovery rights because the debtor’s discovery obligations are
     undefined.

     66. Plaintiff is subject to surprise at trial because the debtor’s lawyers are not
     required to provide a list of their lay or expert witnesses or agree on dates for


                                            -6-
Case 20-01070-t     Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 6 of 12
          document production or provide an exhibit list in advance of an anticipated trial
          date.

          67. The Court, in the absence of a scheduling order, is not require[d] to schedule a
          briefing and hearing date for the Rule 12(b)(6) motion and allow time for Plaintiff
          to appeal any adverse rulings.

          68. There is no allowance for good faith settlement facilitation which could be
          utilized by Plaintiff to avoid surprise at trial and limit the issues for trial and
          substantially reduce the time and the expense of litigation.

B.        Legal Standards Governing Disqualification.

          Bankruptcy Rule 5004(a) governs disqualification of a bankruptcy judge. It provides:

          A bankruptcy judge shall be governed by 28 USC § 455, and disqualified from
          presiding over the proceeding or contested matter in which the disqualifying
          circumstance arises or, if appropriate, shall be disqualified from presiding over the
          case.

In relevant part, 28 U.S.C. § 455 provides:

          (a) Any justice, judge, or magistrate judge of the United States shall disqualify
          himself in any proceeding in which his impartiality might reasonably be questioned.
          (b) He shall also disqualify himself in the following circumstances:
             (1) Where he has personal bias or prejudice concerning a party, or personal
          knowledge of disputed evidentiary facts concerning the proceeding[.]

In United States v. Hines, 696 F.2d 722, 728 (10th Cir. 1982), the Tenth Circuit held:

          There are no express procedural hurdles and, while subsection (b)(1) requires
          recusal if the judge has actual personal bias or prejudice or extrajudicial knowledge
          of disputed evidentiary facts, subsection (a) requires recusal merely if the
          circumstances are such that the judge's “impartiality might be reasonably
          questioned.” See United States v. Ritter, 540 F.2d 459, 462 (10th Cir.) cert. denied,
          429 U.S. 951, 97 S. Ct. 370, 50 L. Ed. 2d 319 (1976). Under section 455(a), the
          judge is under a continuing duty to ask himself what a reasonable person knowing
          all the relevant facts would think about his impartiality. Roberts v. Bailar, 625 F.2d
          125, 129 (6th Cir. 1980). “If there is a reasonable factual basis for doubting the
          judge's impartiality, ... [he] should disqualify himself ....” 625 F.2d at 129, citing
          H.R. Rep. No. 1453, 93d Cong., 2d Sess. (1974), U.S. Code Cong. & Admin. News,
          p. 6351.

In Liteky v. United States, 510 U.S. 540, 557–58 (1994) (Kennedy, J. concurring) Justice Kennedy

stated:


                                                 -7-
 Case 20-01070-t         Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 7 of 12
       § 455(a) is triggered by an attitude or state of mind so resistant to fair and
       dispassionate inquiry as to cause a party, the public, or a reviewing court to have
       reasonable grounds to question the neutral and objective character of a judge's
       rulings or findings. . . . Thus, under § 455(a), a judge should be disqualified only if
       it appears that he or she harbors an aversion, hostility or disposition of a kind that
       a fair-minded person could not set aside when judging the dispute.

       In most cases, the form and degree of bias or partiality contemplated under § 455 derives

from an “extrajudicial source”—i.e., “knowledge acquired outside [the judicial] proceedings.”

Liteky, 510 U.S. at 551, 554-56 (1994). “[O]pinions formed by the judge on the basis of facts

introduced or events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism

or antagonism that would make fair judgment impossible.” Id. at 555.

       Because judicial rulings rarely, if ever, show reliance upon an extrajudicial source, the

rulings “almost never constitute a valid basis for a bias or partiality motion.” Id. at 555. Rather,

judicial rulings are usually “grounds for appeal, not for recusal.” Id.

       “Not establishing bias or partiality . . . are expressions of impatience, dissatisfaction,

annoyance, and even anger. . . . A judge's ordinary efforts at courtroom administration—even a

stern and short-tempered judge’s ordinary efforts at courtroom administration—remain immune.

Id. at 555–56.

       “While 28 U.S.C. § 455 imposes a duty on the Court to recuse where any of the statutory

grounds exist, there is a corresponding duty not to do so if cause for recusal has not been shown.”

In re Cook, 2011 WL 3501844, at *10–11 (Bankr. D.N.M.) (collecting cases), aff'd, 2012 WL

1356490 (10th Cir. BAP), aff'd, 520 F. App’x 697 (10th Cir. 2013).

       28 U.S.C. § 455 “must not be so broadly construed that it becomes, in effect, presumptive,

so that recusal is mandated upon the merest unsubstantiated suggestion of personal bias or

prejudice.” United States v. Hines, 696 F.2d at 729.



                                               -8-
 Case 20-01070-t       Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 8 of 12
C.     There Are No Grounds For Recusal.

       1.      General Allegations. Paragraphs 54 and 55 allege in general terms that the Court

did not apply the Bankruptcy Rules fairly, thus prejudicing Mr. Byrnes’ case. As discussed below,

the allegations have no basis in fact.

       2.      Defendant’s Motion to Dismiss. Mr. Byrnes asserts in paragraph 56 that the Court

demonstrated bias by allowing Defendant’s counsel to address Defendant’s first motion to dismiss

at a scheduling conference. The argument is meritless. It was reasonable for the Court to hear

preliminary argument about the motion to dismiss because it alleged that the adversary proceedings

were duplicative. The motion therefore was relevant to pre-trial scheduling. Nevertheless, the

Court allowed Mr. Byrnes to respond to the motion in writing and, ultimately, the Court denied

the motion. No partiality or bias was involved, nor did Mr. Byrnes suffer any harm.

       3.      The Notice of Removal. The argument in paragraphs 57-59 relate to the Court’s

ruling that Mr. Byrnes did not properly remove the state court action. Mr. Byrnes’ perception that

he was treated unfairly by the Court is misguided. Pro se parties must “follow the same rules of

procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005). Further, although Mr. Byrnes is pro se, he was a licensed attorney with years

of experience. See, e.g., In re Barry J. Byrnes, 132 N.M. 718, 721 (Ct. App. 2002) (Mr. Byrnes

was a practicing attorney in January 2001). Despite Mr. Byrnes’ unbending assertion to the

contrary, his notice of removal did not come close to complying with Bankruptcy Rule 9027(a).

The Court’s admonition that Mr. Byrnes follow the rule, and the Court’s order consistent therewith,

did not reflect bias, animosity, or partiality. See Liteky v. U.S., 510 U.S. at 556 (judicial rulings

and a court’s “ordinary efforts at courtroom administration” are immune from the reach of 28

U.S.C. § 455). In any event, the Court ultimately overlooked the deficiencies in the notice of




                                                -9-
 Case 20-01070-t       Doc 59      Filed 05/21/21 Entered 05/21/21 14:07:10 Page 9 of 12
removal and allowed the removed proceeding to remain in bankruptcy court. 8 If Mr. Byrnes thinks

the Court erred, his remedy is an appeal, not recusal.

       4.      Answer to the Amended Complaint. Paragraphs 60 and 61 relate to the fact that,

while Defendant answered count one of Mr. Byrnes’ amended complaint, she filed a Rule 12(b)(6)

motion to dismiss count two in lieu of an answer. Mr. Byrnes apparently thinks it was not

appropriate to enter a scheduling order with a Rule 12(b)(6) motion pending. If so, Mr. Byrnes is

incorrect. Rule 16(b)(2) requires the Court to issue a scheduling order “as soon as practicable,”

and generally within 60 days after the defendant has appeared in the action. The Court complied

with this deadline with its initial scheduling order. The supplemental scheduling order was entered

shortly after Defendant answered count one of Mr. Byrnes’ amended complaint and filed the Rule

12(b)(6) motion. The rules do not prohibit or discourage entry of a scheduling order while a Rule

12(b)(6) motion is pending.

       Alternatively, Mr. Byrnes may be concerned that Defendant’s decision to answer count

one and move to dismiss count two is procedurally improper. If so, the concern is misplaced. Rule

12(a)(4) permits a defendant to seek dismissal under Rule 12(b) in lieu of filing an answer. Most

courts that have considered the issue have held that a “motion for partial dismissal postpones the

deadline for filing an answer to all claims, not just those subject to the motion.” Maass v. Lee, 189

F. Supp. 3d 581, 587 (E.D. Va. 2016), citing Ashby v. McKenna, 331 F.3d 1148, 1151-52 (10th

Cir. 2003); see also 5B Wright & Miller, Fed. Prac. & Proc. Civ. § 1346 (3d ed.) (“The weight of

the limited authority . . . is to the effect that the filing of a motion that only addresses part of a

complaint suspends the time to respond to the entire complaint, not just to the claims that are the



8
  Ironically, Mr. Byrnes now wants the proceeding heard by the United States District Court, not
the bankruptcy court. Mr. Byrnes filed a motion to withdraw the reference on March 31, 2021. The
motion is pending before the United State District Court for the District of New Mexico.


                                               -10-
Case 20-01070-t       Doc 59      Filed 05/21/21 Entered 05/21/21 14:07:10 Page 10 of 12
subject of the motion.”). Defendant, having filed a partial motion to dismiss, was under no

obligation to answer the complaint pending resolution of the motion. Nevertheless, filing a partial

answer with a partial motion to dismiss is an accepted practice. See Michael D. Moberly & Andrea

G. Lisenbee, To Plead or Not to Plead?: Assessing the Effect of a Partial Motion to Dismiss on

the Duty to Answer, 13 Suffolk J. Trial & App. Advoc. 45, 74 (2008); S. Jarret Raab & Allison B.

Hudson, The Partial Motion to Dismiss: Is Piecemeal Litigation Required in Federal Court Under

Rule 12?, Fed. Law., December 2012, at 25, 27.

          5.     The Scheduling Conference. As to paragraph 62, a scheduling conference does not

require more than a cursory inquiry into the parties’ thoughts about pre-trial deadlines. The Court

asked Mr. Byrnes how long he needed for discovery and acceded to his request for a six-month

discovery period. Nothing about the scheduling conference or order prejudiced Mr. Byrnes in any

way.

          6.     The Court’s Scheduling Order. The arguments raised in paragraphs 63-64 and 66-

67 are baseless. The Court entered a scheduling order on March 12, 2021. The scheduling order

has deadlines for expert reports, exchanging drafts of a pretrial order, and for filing dispositive

motions. Mr. Byrnes’ assertion that there is no scheduling order is wrong. With respect to

Defendant’s motion to dismiss, the Court’s local rules set the briefing schedule. See NM LBR

7007-1. The Court set a hearing on the motion.9 Finally, the pre-trial order will have deadlines for

exchanging witness and exhibit lists and proposed exhibits. There is a form pre-trial order on the

Court’s website, which is available to Mr. Byrnes.

          7.     Discovery. In paragraph 65 Mr. Byrnes complains that he does not know what his

“discovery rights” are because Defendant only answered count one of the amended complaint.



9
    Shortly after the hearing was set, Mr. Byrnes filed a motion to stay or continue the hearing.


                                                -11-
Case 20-01070-t         Doc 59     Filed 05/21/21 Entered 05/21/21 14:07:10 Page 11 of 12
This complaint is wide of the mark. As there is no discovery stay in place, Mr. Byrnes’ “discovery

rights” are the same as if Defendant had answered count two. Mr. Byrnes also complains that

Defendant’s discovery obligations are “undefined.” Again, that is not accurate. First, Defendant

must respond to Mr. Byrnes’ valid discovery requests. Second, Rule 26(a) does not apply in this

consolidated adversary proceeding. See NM LBR 7026-1(a). Thus, Defendant’s discovery

obligations are well defined.

       8.         Mediation. Paragraph 68 is unfounded. The parties are free to pursue settlement

negotiations or to seek a mediation order from the Court. The Court does not require mediation in

every proceeding, particularly when one party opposes mediation. The Court does not know

whether Defendant thinks mediation might be productive.

                                            Conclusion

       Mr. Byrnes’ motion to disqualify is weak and baseless, lacking any evidence of bias or

prejudice. It appears to be an attempt at judge/forum shopping. The motion will be denied by

separate order.




                                              ______________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Judge

Entered: May 21, 2021
Copies to: counsel of record

Barry J. Byrnes
1857 Paisano Rd.
Las Cruces, N.M. 88005




                                               -12-
Case 20-01070-t         Doc 59    Filed 05/21/21 Entered 05/21/21 14:07:10 Page 12 of 12
